Exhibit 10.2

THIRD AMENDMENT TO GUARANTY

THIRD AMENDMENT TO GUARANTY, dated June 26, 2017 (this “Amendment”), by and
between Barclays Bank PLC, a public limited company organized under the laws of
England and Wales (together with its successors and assigns, “Purchaser”), and
RAIT Financial Trust, a Maryland real estate investment trust (together with its
successors and permitted assigns, “Guarantor”).  Capitalized terms used and not
otherwise defined herein shall have the meanings given to such terms in the
Guaranty (as defined below and as amended hereby).

RECITALS

WHEREAS, Seller and Purchaser are parties to that certain Master Repurchase
Agreement, dated as of November 23, 2011, as amended by (i) that certain First
Amendment to the Master Repurchase Agreement, dated as of December 27, 2011, by
and between Seller and Purchaser, (ii) that certain Second Amendment to the
Master Repurchase Agreement, dated as of February 16, 2012, by and between
Seller and Purchaser, (iii) that certain First Omnibus Amendment to Master
Repurchase Agreement and Other Transaction Documents, dated as of June 30, 2013
(the “First Omnibus Amendment”), by and among Seller, Purchaser and Guarantor,
(iv) that certain Third Amendment to the Master Repurchase Agreement, dated
December 12, 2014 but effective as of November 19, 2014, by and between Seller
and Purchaser, and (v) that certain Second Omnibus Amendment to Master
Repurchase Agreement and Other Transaction Documents, dated December 28, 2016
but effective as of November 16, 2016 (the “Second Omnibus Amendment”), by and
among Seller, Purchaser and Guarantor (as the same may be further amended,
modified, restated, replaced, waived, substituted, supplemented or extended from
time to time, the “Repurchase Agreement”), and other Transaction Documents; and

WHEREAS, in connection with the Repurchase Agreement, Guarantor executed and
delivered that certain Guaranty, dated as of November 23, 2011, by Guarantor for
the benefit of Buyer, as amended by the First Omnibus Amendment, and as further
amended by the Second Amendment to Guaranty, dated December 12, 2014 but
effective as of November 19, 2014 between Purchaser and Guarantor, as further
amended by the Second Omnibus Amendment (as so amended, the “Guaranty”); and

WHEREAS, Guarantor and Purchaser desire to make certain modifications to the
Guaranty as further set forth herein.

NOW THEREFORE, in consideration of the foregoing recitals, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

ARTICLE 1

Amendment to GUARANTY

(a)Article V(g) of the Guaranty is hereby amended by deleting it in its entirety
and replacing it with the following:

23564593.4

--------------------------------------------------------------------------------

 

 

(g)

Financial Covenants.  Guarantor shall at all times satisfy the following
financial covenants:

 

 

(i)

Minimum Adjusted Book Value.  Guarantor shall at all times maintain an Adjusted
Book Value of not less than the sum of (x) $250 million plus (y) 75% of the net
proceeds received by Guarantor in connection with any issuance of Equity
Interests in Guarantor, minus (z) 100% of the amount paid by Guarantor for the
repurchase of any Equity Interests in Guarantor, in each case subsequent to
November 16, 2016.

 

(ii) Minimum Fixed Charge Coverage Ratio.  Guarantor shall at all times maintain
a Fixed Charge Coverage Ratio of no less than 1.20 : 1.00.  The Fixed Charge
Coverage Ratio of Guarantor shall be determined by excluding the effects of
Guarantor’s consolidation of its non-recourse CMBS style fixed-rate and/or
floating-rate securitizations (i.e., the gross up effect of the assets and
liabilities and related impacts to EBITDA and Interest Expense of these
securitizations due to consolidation will be removed).

 

(iii)

Maximum Leverage.  Guarantor shall at all times maintain a ratio of (x) Total
Liabilities to (y) Adjusted Total Assets of no greater than 80%.  The maximum
leverage ratio of Guarantor shall be determined by excluding the effects of
Guarantor’s consolidation of its non-recourse CMBS style fixed-rate and/or
floating-rate securitizations (i.e., the gross up effect of the assets and
liabilities of these securitizations due to consolidation will be removed).

 

 

(iv)

Minimum Cash Liquidity.  Guarantor shall at all times maintain Cash Liquidity of
no less than $15,000,000.

 

(b)

The definition “EBITDA” in Article 1 of the Guaranty is hereby amended by
deleting it in its entirety and replacing it with the following:

“EBITDA” shall mean, with respect to any Person for any period, the Consolidated
Net Income of such Person for the four consecutive fiscal quarters of such
Person most recently ended, excluding the effects of interest expense, taxes,
depreciation, amortization, asset write-ups or impairment charges, provisions
for loan losses, and changes in mark-to-market value(s) (both gains and losses)
of financial instruments; provided, however, that EBITDA of Guarantor shall be
calculated by excluding the effects of

23564593.4 2

--------------------------------------------------------------------------------

 

Guarantor’s consolidation of its non-recourse CMBS style fixed-rate and/or
floating-rate securitizations (i.e., the gross up effect of the assets and
liabilities and related impacts to EBITDA and Interest Expense of these
securitizations due to consolidation will be removed).

(c)

The definition of “Fixed Charge Coverage Ratio” in Article 1 of the Guaranty is
hereby amended by deleting it in its entirety and replacing it with the
following:

“Fixed Charge Coverage Ratio” shall mean shall mean, with respect to any Person,
at any date of determination, the ratio of EBITDA to Interest Expense for the
four consecutive fiscal quarters of such Person most recently ended.

(d)

The definition of “Interest Expense” in Article 1 of the Guaranty is hereby
amended by deleting it in its entirety and replacing it with the following:

“Interest Expense” shall mean, for any Person on any date, total interest
expense, both expensed and capitalized, of such Person and its Subsidiaries for
such period with respect to all outstanding Indebtedness of such Person and its
Subsidiaries (including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under interest rate protection agreements),
determined on a consolidated basis in accordance with GAAP, net of interest
income of such Person and its Subsidiaries for such period (determined on a
consolidated basis in accordance with GAAP); provided, however, that the
Interest Expense and Indebtedness of Guarantor shall be calculated by excluding
the effects of Guarantor’s consolidation of its non-recourse CMBS style
fixed-rate and/or floating-rate securitizations (i.e., the gross up effect of
the assets and liabilities and related impacts to EBITDA and Interest Expense of
these securitizations due to consolidation will be removed).

(e)

The definition of “Total Liabilities” in Article 1 of the Guaranty is hereby
amended by deleting it in its entirety and replacing it with the following:

“Total Liabilities” shall mean, with respect to any Person on any date, all
amounts that would be included under total liabilities on a balance sheet of
such Person and its consolidated Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP; provided, however, that the Total
Liabilities of Guarantor shall be calculated by excluding the effects of
Guarantor’s consolidation of its non-recourse CMBS style fixed-rate and/or
floating-rate securitizations (i.e., the gross up effect of the assets and

23564593.4 3

--------------------------------------------------------------------------------

 

liabilities and related impacts to EBITDA and Interest Expense of these
securitizations due to consolidation will be removed).

(f)

The definition of “Adjusted Total Assets” in Article 1 of the Guaranty is hereby
amended by deleting it in its entirety and replacing it with the following:

“Adjusted Total Assets” shall mean, with respect to any Person on any date, all
amounts that would be included under total assets on a balance sheet of such
Person and its consolidated Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP, plus accumulated depreciation, minus
(i) goodwill, and (ii) the amount of deferred financing expenses and amortizing
intangibles, in the aggregate, that exceeds 10% of Adjusted Book Value;
provided, however, that the Adjusted Total Assets of Guarantor shall be
calculated by excluding the effects of Guarantor’s consolidation of its
non-recourse CMBS style fixed-rate and/or floating-rate securitizations (i.e.,
the gross up effect of the assets and liabilities and related impacts to EBITDA
and Interest Expense of these securitizations due to consolidation will be
removed).

ARTICLE 2

Representations

Guarantor represents and warrants to Purchaser, as of the date of this
Amendment, as follows:

(a)all representations and warranties made by it in the Guaranty are true and
correct;

(b)it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of organization and is duly qualified in each
jurisdiction necessary to conduct business as presently conducted;

(c)it is duly authorized to execute and deliver this Amendment and to perform
its obligations under the Guaranty, as amended and modified hereby, and has
taken all necessary action to authorize such execution, delivery and
performance;

(d)the person signing this Amendment on its behalf is duly authorized to do so
on its behalf;

(e)the execution, delivery and performance of this Amendment will not violate
any Requirement of Law applicable to it or its organizational documents or any
agreement by which it is bound or by which any of its assets are affected;

(f)this Amendment has been duly executed and delivered by it; and

(g)the Guaranty, as amended and modified hereby, constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
except as enforceability

23564593.4 4

--------------------------------------------------------------------------------

 

may be limited by bankruptcy, insolvency, other limitations on creditors’ rights
generally and general principles of equity.

ARTICLE 3

EXPENSES

Guarantor shall pay on demand all of Purchaser’s out-of-pocket costs and
expenses, including reasonable fees and expenses of accountants, attorneys and
advisors, incurred in connection with the preparation, negotiation, execution
and consummation of this Amendment.

ARTICLE 4

GOVERNING LAW

THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT REGARD TO THE CONFLICT
OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTION 5-140 1 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

ARTICLE 5

MISCELLANEOUS

(a)Except as expressly amended or modified hereby, the Guaranty and the other
Transaction Documents shall each be and shall remain in full force and effect in
accordance with their terms.

(b)The Amendment may be executed in counterparts, each of which so executed
shall be deemed to be an original, but all of such counterparts shall together
constitute but one and the same instrument.  The parties intend that faxed
signatures and electronically imaged signatures (such as PDF files) shall
constitute original signatures and are binding on all parties.

(c)The headings in this Amendment are for convenience of reference only and
shall not affect the interpretation or construction of this Amendment.

(d)This Amendment may not be amended or otherwise modified, waived or
supplemented except as provided in the Guaranty.

(e)This Amendment contains a final and complete integration of all prior
expressions by the parties with respect to the subject matter hereof and shall
constitute the entire agreement among the parties with respect to such subject
matter, superseding all prior oral or written understandings.

23564593.4 5

--------------------------------------------------------------------------------

 

(f)This Amendment and the Guaranty, as amended and modified hereby, is a
Transaction Document and shall be construed in accordance with the terms and
provisions of the Guaranty.

[SIGNATURES FOLLOW]

23564593.4 6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

PURCHASER:

BARCLAYS BANK PLC, a public limited company organized under the laws of England
and Wales

 

By:

/s/ Francis X. Gilhool
Name: Francis X. Gilhool
Title: Managing Director

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 




[Signature Page to Third Amendment to Guaranty]

--------------------------------------------------------------------------------

 

GUARANTOR:

RAIT FINANCIAL TRUST, a Maryland a Maryland real estate investment trust

 

By:

/s/ Paul W. Kopsky, Jr.
Name: Paul W. Kopsky, Jr.
Title:  Chief Financial Officer & Treasurer

[Signature Page to Third Amendment to Guaranty]